   Case 2:20-cr-00204-SDW Document 22 Filed 04/27/20 Page 1 of 1 PageID: 42



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES                                        *
                                                      *
         V.                                           *          CRIM. NO.      20-204-1 (SOW)
                                                      *
JOHN UMSTEAD                                          *
                                                      *
                                                   *****
   ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

          In accordance with Standing Order 2020-06, this Court finds:

              That the Defendant (or the Juvenile) has consented to the use of video

 teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

 with counsel; and

 The proceeding(s) held on this date may be conducted by:

              Video Teleconferencing

   □
   �

              Teleconferencing, because video teleconferencing is not reasonably available for the

 following reason:

              D     The Defendant (or the Juvenile) is detained at a facility lacking video

          teleconferencing capability.

              D     Other:




 Date:         April 27, 2020                                      s/ Susan D. Wigenton
                                                                 Hon. Susan D. Wigenton
                                                                 United States District Judge
